internal_revenue_service national_office technical_advice_memorandum date number release date third party contact none index uil no case mis no 4081-dollar_figure tam-117654-00 cc psi b8 director taxpayer’s name taxpayer’s address taxpayer’s identification no periods involved date of conference legend taxpayer issue is taxpayer liable for the excise_tax imposed under sec_48_4081-4 of the manufacturers and retailers excise_tax regulations on its sale of butane under the circumstances described below conclusion taxpayer is not liable for the excise_tax imposed under sec_48_4081-4 on its sale of butane under the circumstances described below facts taxpayer is a petroleum marketer taxpayer buys butane a gasoline blendstock as defined in sec_48_4081-1 from refiner a refiner a is not a taxable_fuel registrant the sale occurs in connection with the removal of the butane at the refinery rack at the time of the sale refiner a does not have a certificate described in sec_48_4081-4 relating to the use of gasoline_blendstocks other than in the production of finished gasoline from taxpayer a truck transports taxpayer’s butane to a storage_facility that is not within the bulk_transfer_terminal_system taxpayer then sells the butane to refiner b a taxable_fuel registrant a truck delivers the butane to refiner b’s approved refinery where it is used in the production of finished gasoline refiner b did not provide taxpayer with a certificate described in sec_48_4081-4 in connection with this sale law and analysis sec_4081 of the internal_revenue_code imposes a tax on certain removals entries and sales of taxable_fuel including gasoline sec_48_4081-1 provides that gasoline means finished gasoline and gasoline_blendstocks sec_48_4081-1 provides that gasoline_blendstocks includes butane however butane is not a gasoline blendstock if the butane cannot without further processing be used in the production of finished gasoline sec_48_4081-3 imposes a tax on the removal of taxable_fuel from a tam-117654-00 refinery at the rack sec_48_4081-3 provides that the refiner is liable for this tax sec_48_4081-4 provides that tax is not imposed under sec_48 b ii on the removal of gasoline_blendstocks in connection with a sale if - i the person otherwise liable for tax under sec_48_4081-3 is a taxable_fuel registrant and ii at the time of the sale such person has an unexpired certificate described in sec_48_4081-4 from the buyer and has no reason to believe any information in the certificate is false sec_48_4081-4 provides that if sec_48_4081-4 applies to the removal of gasoline_blendstocks tax is imposed on any sale of such blendstocks unless at the time of the sale the seller - a has an unexpired certificate described in sec_48_4081-4 from the buyer and b has no reason to believe any information in the certificate is false the internal_revenue_service office that submitted the request for technical_advice suggests that taxpayer is liable for the tax imposed under sec_48_4081-4 on its sale of butane to refiner b because taxpayer did not receive a certificate described in sec_48_4081-4 from refiner b taxpayer’s sale of butane to refiner b is subject_to the tax imposed under sec_48_4081-4 only if among other requirements the butane was exempt from tax upon removal from refiner a’s refinery under sec_48_4081-4 sec_48 b does not apply to the removal of butane in connection with a sale from refiner a to taxpayer because refiner a from whom taxpayer purchased its butane is not a taxable_fuel registrant therefore taxpayer is not liable for the excise_tax imposed under sec_48_4081-4 caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
